Citation Nr: 1515911	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU rating) for all available time periods.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to February 1996.

The Veteran testified at a hearing conducted at the Central Office before the undersigned Veterans Law Judge in January 2006.  A transcript of those proceedings has been associated with the Veteran's claims file.  

The claim for a TDIU arises from claims for increased ratings filed in April 2001.  During the appeal of the claims for increased ratings, the Veteran raised a claim for a TDIU rating and in January 2005, the RO granted the claim with an effective date of November 21, 2002.  In an August 2008, Decision/Remand, the Board noted the grant of a TDIU rating and concluded that the issue was no longer before the Board as the Veteran did not appeal the effective date for the award.  That conclusion appears to have been erroneous as such conclusion failed to consider AB v. Brown, 6 Vet.App. 35, 38 (1993).  This case found that claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  In this case, the maximum benefit allowable would include a 100 percent rating based on meeting the criteria for a TDIU rating.  See also, Rice v. Shinseki, 22 Vet. App. 447 (2009)

In light of the above, in March 2014, the Board noted that evidence in the claims file raised a claim for a TDIU rating based solely on the Veteran's service-connected psychiatric disability, adjustment disorder, and based solely on the Veteran's service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  The Board clarified that it had jurisdiction over the TDIU issue under Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was noted that in a January 2005 rating decision, the Veteran was awarded a TDIU rating, effective from November 21, 2002, but that as the Veteran filed increased rating claims for the service-connected psychiatric disorder and for the service-connected right multiple spontaneous pneumothorx on April 12, 2001, the issue of whether a TDIU rating was warranted for any time period from April 12, 2001 to November 20, 2002 remained a viable issue.  It was also pointed out that the RO had not adjudicated the issue as to whether a TDIU rating was warranted solely due to the Veteran's service-connected psychiatric disability or solely due to the right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis and that such adjudication was not moot, as it could result in a higher level of benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s).  

In a May 2014 rating decision, entitlement to special monthly compensation based on housebound criteria was granted effective from September 2006.  In a supplemental statement of the case (SSOC) issued in July 2014, the RO adjudicated and denied the claim of entitlement to a TDIU rating prior to November 21, 2002.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran.  A February 2015 review of the electronic claims files reveals that except for the October 2014 informal hearing presentation, the documents therein are already part of the physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has raised a claim for a TDIU rating based solely on his service-connected psychiatric disability and based solely on the his service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  The Board has jurisdiction over these issues under Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board notes that the Veteran was awarded a TDIU rating, effective in November 2002, the claim for a TDIU is not moot as higher benefits are still available.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s). 
Although requested in a March 2014 Board Remand, the RO has not specifically adjudicated the issue as to whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disability and solely due to the right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis from April 2001 to November 2002.  The Board observes that in a May 2014 rating decision, the RO granted special monthly compensation based on the housebound criteria being met, effective from September 17, 2006.  In granting this award, the RO determined that the Veteran's service connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodesis warranted a 100 percent rating based on a finding that that disability alone met the criteria for a TDIU rating and that the Veteran had additional disabilities which meet the schedular criteria to warrant the award of special monthly compensation.  The Board notes that the RO did not specifically make a decision on whether the Veteran's service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodesis warranted a 100 percent rating based on meeting the criteria for a TDIU rating, effective for any time between April 12, 2001 to November 21, 2002.  Additionally, the Board notes that the RO did not specifically make a decision on whether the Veteran's service-connected adjustment disorder with mixed emotional features with depression and pain disorder warranted a 100 percent rating based on meeting the criteria for a TDIU rating, effective for any time between April 12, 2001 to November 21, 2002

In a July 2014 Supplemental Statement of the Case, the RO stated that a TDIU rating was not warranted prior to November 21, 2002 because that was the date that the Veteran last worked.  The Board observes that on his application for increased compensation based on unemployability, the Veteran reported that he worked full-time from August 2002 to November 2002 and that under time lost from illness, he reported 48.  It is not clear whether this reporting represented 48 hours or 48 days.  Nonetheless, the fact that the Veteran had a brief period of time in which he was employed full-time does not in and of itself indicates that the Veteran was able to engage in a substantially gainful occupation.  The question that has gone unanswered in the instant case is whether the Veteran was considered to have marginal employment prior to November 21, 2002.  Marginal employment is not considered to be substantially gainful employment.  Further development is necessary to determine the Veteran's income for the period of April 2001 to November 2002

In view of the foregoing, the issue is REMANDED to the agency of original jurisdiction for the following:

1.  Request the Veteran's financial records from 2001 to 2002 to determine whether any employment during this period of time would be considered marginal employment.

2. Adjudicate whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disability, as well as solely due to the right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis for any time period from April 12, 2001.  From April 12, 2001, any such time period in which separate TDIU ratings are warranted for the service-connected psychiatric disorder and for the service-connected right multiple spontaneous pneumothorax should specifically be identified.

3. Specifically, adjudicate whether a TDIU rating is warranted prior to November 2002, taking into consideration whether any employment between April 2001 and November 2002 is considered marginal employment.  

4. If the decision is adverse, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity to respond.  Thereafter, the case should be returned back to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



